Citation Nr: 1445142	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-14 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a residuals of a fracture of the medial malleolus of the right ankle (right ankle disability); and, if so, whether service connection for a right ankle disability should be granted.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine (back disability), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for spinal stenosis of the cervical spine (neck disability), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

At the May 2013 Board hearing, the Veteran contended that he is unable to work due to his back and neck disabilities.  This issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for spinal stenosis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A rating decision issued in January 2002 denied service connection for a right ankle disability.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final January 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.

3.  Right ankle disability had its onset in service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied the Veteran's request to reopen his claim of service connection for right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Right ankle disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for a right ankle disability.
A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claims for service connection for a right ankle disability was most recently denied in an January 2002 rating decision because the RO found that the there was no medical evidence of a chronic disability due to fracture of the medial malleolus of the right ankle which occurred in service.  The January 2002 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2012); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran had previously been denied service connection for a right ankle disability in May 2000 because the RO found that there were no chronic residuals of fracture of the medial malleolus of the right ankle.
Since January 2002, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for a right ankle disability.  Specifically, at the May 2013 Board hearing, the Veteran and the Veteran's wife testified that the Veteran has had ankle problems since his injury in service.

The absence of evidence that his current disabilities are related to service was the element of service connection upon which the prior denials were based.  The testimony of the Veteran and the Veteran's wife relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claims.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for a right ankle disability for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The service treatment records show the Veteran fractured his right medial malleolus in service in January 1972 when he fell from a ladder.   

Post-service VA treatment records show the Veteran was treated for pain in his right ankle in 1999 and chronic ankle instability in 2011.  He was also prescribed an ankle brace in 2001.  The Veteran and his wife contend that he has had problems with his right ankle since service.  See May 2013 hearing transcript, pp. 12-13.  The Board finds that the Veteran and his wife are competent to report ankle pain and swelling since service and that their accounts of the Veteran's disability since that time are credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board notes that the Veteran was scheduled for a VA examination in February 2012.  The Veteran contends that he did not receive notice of the VA examination.  See May 2013 hearing transcript, p. 3.  The claims file does not contain a copy of the letter notifying the Veteran of a VA examination.  Thus, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (2013).

Given the service treatment records showing that the Veteran fractured his right medial malleolus in service, the credible lay statements of the Veteran and his wife concerning his right ankle symptoms since service, and post-service VA treatment for his right ankle, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ankle disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his right ankle disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The service connection claim for a right ankle disability is reopened.

Service connection for residuals of a fracture of the medial malleolus of the right ankle is granted.


REMAND

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Post-service VA treatment records show a diagnosis of degenerative disc disease of the lumbar spine and spinal stenosis of the cervical spine.  The Veteran contends two different theories of why his back should be service connected.  The first theory is that he injured his back in service during the incident in which he fractured his right ankle.  The second theory is that his back disability was caused by instability or other symptoms of his right ankle disability.  The Veteran contends that his neck disability may be related to his back disability.

Since the Board has determined entitlement to service connection for a right ankle disability is warranted and the Veteran contends that his back disability is related to his right ankle disability, and his neck disability may be related to his back disability, the Board finds that a VA examination is warranted to address the Veteran's secondary service connection claims. 

The VA examination should also address whether the Veteran's back and neck injuries are directly related to his injury in service.  In October 2009, the Veteran's private treating physician, Dr. John V. Cuff, opined in regard to the Veteran's back and neck disabilities, that "it may well be that his injuries in the military contributed to these things, more likely that back problem than anything else."

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his back and neck disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of back and neck disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back and neck disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his back and neck disabilities.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide answers to the following questions:

a. The examiner must opine as to whether it is at least as likely as not that any back and/ or neck disabilities are etiologically related to or had their onsets in service. 

b. The examiner must opine as to whether it is at least as likely as not that any back and/or neck disabilities were caused or aggravated (chronically worsened) by his right ankle disability.

c. The examiner must opine as to whether it is at least as likely as not that any neck disability was caused or aggravated (chronically worsened) by a back disability.

d. The examiner must opine as to whether it is at least as likely as not that any back and/or neck disabilities were caused or aggravated (chronically worsened) by the aggregate impact of his service-connected disabilities.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


